                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Brock Fredin,
                                                         Civil No. 18-cv-0466 (SRN/HB)
                       Plaintiff,

v.
                                                           ORDER ON REPORT
Grace Elizabeth Miller and                               AND RECOMMENDATION
Catherine Marie Schaefer,

                       Defendants.


       The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have been filed to

the Report and Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.       The Report and Recommendation is ADOPTED;

       2.       Plaintiff Brock Fredin’s Motion for Leave to File Amended Complaint

                [Doc. No. 29] is GRANTED IN PART and DENIED IN PART as to the

                defamation per se claim, as set forth fully in Part II.B.2 of the Report and

                Recommendation; GRANTED as to the abuse of process claim;

                GRANTED as to the nonconsensual sexual solicitation claim; GRANTED

                IN PART and DENIED IN PART as to the invasion of privacy claim, as
     set forth fully in Part II.B.5 of the Report and Recommendation;

     GRANTED as to the negligence claim; GRANTED as to the false

     arrest/imprisonment claim; GRANTED as to the malicious prosecution

     claim; GRANTED as to the civil fraud claim; GRANTED as to the IIED

     claim; GRANTED as to the civil conspiracy claim; GRANTED as to the

     prima facie tort claim; and DENIED as to the copyright infringement claim;

3.   Defendants Grace Elizabeth Miller and Catherine Marie Schaefer’s Motion

     to Dismiss [Doc. No. 18] is DENIED AS MOOT as to the defamation per

     se claim; DENIED as to the abuse-of process claim; DENIED as to the

     nonconsensual sexual solicitation claim; GRANTED IN PART and

     DENIED IN PART as to the invasion of privacy claim, as set forth fully in

     Part II.B.5 of the Report and Recommendation; DENIED as to the

     negligence claim; DENIED AS MOOT as to the false arrest/imprisonment

     claim; DENIED AS MOOT as to the malicious prosecution claim;

     DENIED AS MOOT as to the civil fraud claim; DENIED AS MOOT as

     to the IIED claim; DENIED as to the civil conspiracy claim; and DENIED

     AS MOOT as to the prima facie tort claim;

4.   All dismissals are WITH PREJUDICE; and

5.   Plaintiff is ordered to file an amended complaint that complies fully with

     this Order within fourteen days.




                                    2
      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: December 11, 2018   s/Susan Richard Nelson
                           SUSAN RICHARD NELSON
                           United States District Judge




                             3
